DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As explained below in the 112(b) rejection, the disclosure does not provide adequate structure to perform the claimed functions performed by the “modules”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, claim limitation “…detecting at least one signal from plurality of telephony signals via a signal detecting module…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of detecting at least one signal from plurality of telephony signals is performed by a “signal detecting module”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the detecting at least one signal from plurality of telephony signals. The use of the term “module” is not adequate structure for performing the detecting at least one signal from plurality of telephony signals because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms 
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Similar issues arise in several of the dependent claims as well.  The claims feature an incoming call ring signal detecting module and playing module (Claims 4 and 18), an outgoing call ring signal detecting module (Claims 5 and 19), a location signal module (Claims 6 and 20), an unlock module (Claims 7 and 21), a call action module and look up module (Claims 9 and 23), a live survey and feedback handling module (Claims 12 and 26), and a performing module, audio recording module, audio detecting module and new file generating module (Claims 13 and 27).  For these “modules” the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the functions associated with their respective modules.  The claimed functions of the modules can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which engine structure or structures perform(s) the claimed function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-10, 15-19, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (US 2015/0142579)
Regarding claim 1, Xiong discloses A method of playing promotion media content in a telecommunication network comprising plurality of mobile communication terminals with a caller device (400) capable of calling a callee device (500), the said method comprising: 
storing a plurality of promotion media content on a database (102) of a Wireless application protocol (WAP) server (100).  Xiong discloses an advertisement storage (See Fig. 1, Item 102).
receiving said promotion media content on a memory unit (302) of the caller device (400) and the callee device (500).  Xiong discloses acquiring an advertisement from an advertisement storage and storing it in a terminal (i.e. caller/callee device) (See at least Para. [0319]).
receiving incoming call signals from the caller device (400), the said incoming call signals being generated by dialing the callee number.  Xiong discloses a terminal sending a call request (See at least Paras. [0316]-[0317])
Xiong also discloses:
outputting the said promotion media content by a predefined application on the said caller device (400) and the said callee device (500),
characterized in that,
the said predefined application (300) indicates a situation when the promotion media content is to be played, the said situation being at least one of when the caller device (400) commencing a call to the said callee device (500), during telephonic conversation between the said caller device (400) and the said callee device (500), and after disconnecting of the said call between the said caller device (400) and the said callee device (500), the said promotion media content being played by detecting at least one signal from plurality of telephony signals via a signal detecting module (260) on a screen of the at least one caller device (400) or callee device (500).
Xiong discloses a terminal playing an advertisement on its screen before a call is connected (i.e. when the caller device commences a call to the callee device) (Para. [0320]).
Claim 15 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Regarding claim 2, Xiong discloses The method as claimed in claim 1, wherein the said promotion media content is selected from at least one of video, audio message, screen saver, scrolling text, multimedia, background music, video, and display banners. See Para. [0103].
Claim 16 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Regarding claim 3, Xiong discloses the method as claimed in claim 1 comprising identifying a plurality of information, wherein the said plurality of information comprises information of the users, the promotion media content, updated promotion media status of the caller device (400) and the callee device (500), and time of usage of the said promotion media content of each of the caller device (400) and the callee device (500).  Xiong discloses information that includes identification information of a terminal, and placement requirement information of the advertisement content (Paras. [0103], Fig. 8).
Claim 17 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Regarding claim 4, Xiong discloses The method as claimed in claim 1, wherein playing the said promotion media content by 5 incoming call ring signal comprises, 
activating incoming call ring signal detecting module (270), 
capturing the said incoming call ring signal, and 
playing the said promotion media content via playing module (290) on the callee device (500) of the user.  
Xiong discloses receiving ring data, and not sending the ring data to a terminal if an advertisement played by the terminal includes a voice to avoid interference between the ringing data and the voice part in the advertisement (Para. [0176]).
Regarding claim 9, in light of the 112 rejection, Xiong discloses The method as claimed in claim 1, wherein receiving incoming call signals from the caller device (400) comprises, 
capturing Caller Line Identity (CLI) of the caller device (400) and predetermined service number via call action module (220) of a call handler, 
scanning the said database (102) via look up module (230), 
retrieving the said plurality of information of the said database (102) via the said look up module (230), and 
forwarding the said at least one information of the said plurality of information to the caller device (400) via forwarding module (240)
Xiong discloses determining the MSIDN of involved terminals, and providing ads from an advertisement storage to the terminals (Paras. [0253]-[0260]).
Claim 23 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.
Regarding claim 10, Xiong discloses The method as claimed in claim 1, wherein the said promotion media content is being customized via a customization module (250), wherein the said promotion media content is based on a captured signal of the caller device (400) and the callee device (500).  Xiong discloses sending an advertisement to terminals according to identification information of the terminal (i.e. customized), after a call request is sent or received (Paras. [0316], [0325]).
Claim 24 features limitations similar to those of claim 10, and is therefore rejected using the same rationale.
Regarding claim 18, Xiong discloses The system (1000) as claimed in claim 15 comprises an incoming call ring signal detecting module (270) adapted to detect incoming call ring signal, wherein the detection of the said incoming call ring signal is utilized to play the said promotion media content via playing module (290) on the said callee device (500) of the user.  Xiong discloses receiving ring data, and not sending the ring data to a terminal if an advertisement played by the terminal includes a voice to avoid interference between the ringing data and the voice part in the advertisement (Para. [0176]).
Regarding claim 19, Xiong discloses The system (1000) as claimed in claim 15 comprises an outgoing call ring signal detecting module (280) adapted to detect outgoing call ring signal, wherein the detection of the said outgoing call ring signal is utilized to play the said promotion media content via the said playing module (290) on the said caller device (400) of the user.  Xiong discloses a call control device receiving a call request (i.e. outgoing call ring signal), and a terminal displaying an advertisement, wherein the call control device serves as an MSC (Paras. [0036], [0320]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0142579) in view of Xing (US 2013/0294593)
Regarding claim 5, Xiong partially discloses The method as claimed in claim 1, wherein the said playing promotion media content by outgoing call ring signal comprises, 
activating outgoing call ring signal detecting module (280), 
identifying the said outgoing call ring signal,  
capturing the said outgoing call ring signal, 
transferring the said call through mobile switch center (MSC) (320), 
receiving the said outgoing call ring signal via receiving module, and 
playing the said promotion media content via the said playing module (290) on the caller device (400) during the said telephonic conversation between the users.
Xiong discloses a call control device receiving a call request (i.e. outgoing call ring signal), and a terminal displaying an advertisement, wherein the call control device during the said telephonic conversation between the users.  Xing teaches a system that displays an advertisement during a call (Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xiong to display ads during a call as taught by Xing since there are a finite number of identified, predictable potential solutions (i.e. displaying an ad associated with a call at a time before, during, or after the call) to the recognized need (i.e. determining when to display an ad associated with a call) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 6, Xiong does not disclose The method as claimed in 1 comprising updating a location of at least one of service or product via location signal module (310) in a predefined radius in relation with the user, wherein the said at least one of service or product is selected by the user and the said at least one of service or product is related to the promotion media content.  Xing teaches the identification of ads in response to a caller/callee being in proximity to the location of a business (Para. [0041], Fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xiong to utilize the teachings of Xing since it would allow for the providing of targeted and/or personalized advertisements that can be more beneficial to advertisement receivers (Para. [022]).
Claim 20 features limitations similar to those of claim 6, and is therefore rejected using the same rationale.

Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0142579) in view of Makedonov (US 2015/0356614)
Regarding claim 7, Xiong does not disclose The method as claimed in claim 1 comprising unlocking the said devices (400), (500) via unlock module, wherein the said device (400), (500) are unlocked for playing the said promotion media content on the said devices (400, 500).  Makedonov teaches a system that displays an advertisement upon a phone being unlocked (Para. [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xiong to utilize the teachings of Makedonov since it would increase the likelihood that the displayed advertisement is noticed (Para. [0010]).
Claim 21 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0142579) in view of Reddy (US 2011/0153426).
Regarding claim 8, Xiong does not disclose The method as claimed in claim 1 comprising uploading details of the said promotion media content played in the devices (400), (500), wherein the said details of the said promotion media content is uploaded in the said database (102) via internet connection.  
Claim 22 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.

Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0142579) in view of Proulx (US 2011/0251899).
Regarding claim 11, Xiong does not disclose The method as claimed in claim 1, wherein outputting of the said promotion media on the 20 screen of at least one caller device (400) or callee device (500) is when the at least one caller device (400) or callee device (500) is in a speaker mode.  Proulx teaches a system that presents an ad on a display screen of a device if it is detected that the device is in a pre-defined mode of operation, wherein the predefined mode of operation includes a speaker phone mode of operation (Para. [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xiong to utilize the teachings of Proulx since it would allow for providing messages to users in a way that does not interfere with their conversations (Para. [0009]).
Claim 25 features limitations similar to those of claim 11, and is therefore rejected using the same rationale.

Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0142579) in view of Abed (US 2019/0069013)
Regarding claim 12, Xiong does not disclose The method as claimed in claim 1 comprising taking feedback of at least one of services or the plurality of promotion media contents via live survey and feedback handling 25 module (340), wherein the said feedback is taken from the user of the caller device (400) and the callee device (500).  Abed teaches a system 
Claim 26 features limitations similar to those of claim 12, and is therefore rejected using the same rationale.

Claims 13-14 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0142579) in view of Abed (US 2019/0069013), and in further view of BaderEddin (US 2018/0232752)
Regarding claim 13, Xiong does not disclose The method as claimed in claim 12, wherein the taking feedback of at least one of services or the plurality of promotion media contents via live survey and feedback 30 module handling (340) comprises,
connecting the said caller device (400) and the said callee device (500) with internet, 
activating the said the live audio survey and feedback handling module (340), connecting the WAP server (100) to the said live audio survey and feedback handling module (340), 
activating performing module via the said live audio survey and feedback handling module (340), 
sending last updated promotion media content via the said performing module to the said playing module (290), 
playing an audio content on the screen of the said caller device (400) and callee device (500), 
activating audio recording module via the said live audio survey and feedback handling module (340), 
recording the said audio content via the said audio recording module, 
providing the feedback of the user from the caller device (400) and the callee device (500), 
detecting the feedback of the user via the audio detecting module, 
sending the said feedback to the said new file generating module (350), and 
saving the said feedback via the said new file generating module (350).
In light of the 112 rejection, BaderEddin teaches these limitations.  BaderEddin teaches a system that provides a survey featuring audio questions, and captures a verbal response to the question, and sends the response to a survey management system (Paras. [0023]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xiong and Abed to utilize the teachings of BadderEddin since it would allow for more candid participant responses (Para. [0005]).
Claim 27 features limitations similar to those of claim 13, and is therefore rejected using the same rationale.
Regarding claim 14, Xiong and Abed do not disclose the method as claimed in claim 13, wherein the said feedback is in the form of at least one of audio, video or text.  BaderEddin teaches a system that provides a survey featuring audio questions, and captures a verbal response to the question, and sends the response to a survey management system (Paras. [0023]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Claim 28 features limitations similar to those of claim 14, and is therefore rejected using the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681